Exhibit 10.1

LOGO [g95386ex10_1p1.jpg]

MASTER LEASE AGREEMENT

 

 

This MASTER LEASE AGREEMENT (the “Master Lease”) is entered into as of June 24,
2010, between RBS ASSET FINANCE, INC., a New York corporation (together with its
successors and assigns, “Lessor”) and Cybex International, Inc., a New York
corporation (together with its successors and permitted assigns, “Lessee”). (The
attached Annex A, which is incorporated herein by this reference, contains
definitions and rules of construction for certain terms used in this Master
Lease.)

1. AGREEMENT TO LEASE; LEASE TERM. This Master Lease is effective as of the date
specified above. Lessor may enter into one or more Lease Schedules with Lessee,
however, Lessor shall have no obligation to do so unless such obligation is
expressly set forth in writing and executed and delivered by Lessor (a
“Commitment”). By entering into a Lease Schedule, Lessor leases the Equipment
covered by the Lease Schedule to Lessee, and Lessee leases such Equipment from
Lessor, in each case, for the Lease Term with respect to such Equipment and
subject to the terms and conditions in this Master Lease, the Lease Schedule
and, to the extent, and only to the extent, related to the Lease Schedule and/or
such Equipment, all of the other Lease Documents.

2. RENT. Lessee shall pay Lessor, (a) for the Interim Term defined in the
respective Lease Schedule, Interim Rent as and when specified in the Lease
Schedule, without demand, (b) for the Base Term defined in the respective Lease
Schedule, Basic Rent as and when specified in the Lease Schedule, without
demand, (c) for each Renewal Term defined in the Lease Schedule, if any, the
Renewal Rent as and when specified in the Lease Schedule, without demand, and
(d) all Other Payments payable in accordance with the respective Lease. EACH
LEASE IS NONCANCELABLE BY LESSEE FOR ITS ENTIRE LEASE TERM, and Lessee’s
obligation to pay Rent, and otherwise to perform its obligations under or with
respect to each Lease, are and shall be absolute and unconditional and shall not
be affected by any circumstances whatsoever, including any right of setoff,
counterclaim, recoupment, deduction, defense or other right which Lessee may
have against Lessor, any Suppliers, or any other person, for any reason
whatsoever (each, an “Abatement”). Lessee agrees that all Rent shall be paid in
accordance with Lessor’s or Assignee’s written direction. Time is of the essence
with respect to all of Lessee’s obligations under each Lease. If any Rent is not
paid by the due date thereof, Lessee shall pay to Lessor, in addition to such
past-due Rent, immediately on demand, the Late Charge.

3. CONDITIONS PRECEDENT. Lessor’s obligation to purchase and lease any Equipment
under each Lease Schedule is conditioned upon Lessor’s determination that all of
the following have been satisfied:

(a) Document Deliveries. Lessor having received the following, in form and
substance reasonably satisfactory to Lessor: (1) evidence as to due compliance
with the insurance provisions of Section 9 below; (2) if requested, lien
searches in the jurisdiction of Lessee’s organization, and wherever else Lessor
deems appropriate; (3) UCC’s, Lien waivers and subordinations, real property
waivers and all other filings required by Lessor; (4) a certificate of an
appropriate officer of Lessee certifying: (A) resolutions duly authorizing the
transactions contemplated in the related Lease Documents, and (B) the incumbency
and signature of the officers of Lessee authorized to execute the related Lease
Documents and such certificate; (5) if requested by Lessor, an opinion of
counsel for Lessee as to each of the matters set forth in Section 4(a) through
(c) below; (6) the only manually executed original of the Lease Schedule, and
counterpart originals executed by Lessee and each Guarantor, as applicable, of
all other Lease Documents reasonably required by Lessor in connection with the
Lease Schedule; (7) the Supply Contract; (8) if requested by Lessor, good
standing certificates from the jurisdiction of Lessee’s organization and the
location of the Equipment, copies of the organizational documents of Lessee and
each Guarantor and evidence of Lessee’s organizational number; and (9) such
other documents, agreements, instruments, certificates, opinions, and
assurances, as Lessor reasonably may require.

(b) Representations. All representations and warranties provided by Lessee in
favor of Lessor in each of the Lease Documents shall be true and correct on the
Acceptance Date set forth in the Lease Schedule (and Lessee’s execution and
delivery of the Lease Schedule shall constitute Lessee’s acknowledgment of
same).

(c) Defaults; Equipment Acceptance. No Default or Event of Default under the
Lease Schedule or any other Lease Documents shall exist. Except to the extent
expressly provided otherwise in the Lease Schedule, the Equipment covered by the
Lease Schedule shall have been delivered to and accepted by Lessee, as evidenced
by the Lease Schedule, and shall be in the condition and repair required by the
subject Lease; and on the effective date of such Lease Schedule, Lessor shall
have received good and marketable title to the Equipment described therein, free
and clear of all Liens.

4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LESSEE. Lessee represents,
warrants and agrees that, as of the effective date of this Master Lease and of
each Lease Schedule:

(a) Organization. Lessee has the form of business organization indicated, and is
and will remain duly organized and existing in good standing under the laws of
the state specified, under Lessee’s signature hereto and is duly qualified to do
business wherever

 

Page 1 of 16

 

Master Lease Agreement (RI) Rvsd 02/09    7/29/2010 12:31:24 PM



--------------------------------------------------------------------------------

necessary to perform its obligations under the Lease Documents, including each
jurisdiction in which Equipment is or will be located. Lessee’s exact legal name
is as shown in the preamble of this Master Lease; and Lessee’s Federal Employer
Identification Number and organizational number are as set forth under Lessee’s
signature hereto. Within the previous six (6) years, Lessee has not changed its
name, done business under any other name, or merged or been the surviving entity
of any merger, except as disclosed to Lessor in writing.

(b) Authorization; Non-Contravention. The Lease Documents and the transactions
contemplated thereunder (1) have been duly authorized by all necessary action
consistent with Lessee’s form of organization, (2) do not require the approval
of, or giving notice to, any governmental authority, (3) do not contravene or
constitute a default under any applicable law, Lessee’s organizational
documents, or any agreement, indenture, or other instrument to which Lessee is a
party or by which it may be bound, and (4) constitute legal, valid and binding
obligations of Lessee enforceable against Lessee, in accordance with the terms
thereof.

(c) Proceedings. There are no pending actions or proceedings to which Lessee or
any Guarantor is a party, and there are no other pending or threatened actions
or proceedings of which Lessee has knowledge, before any court, arbitrator or
administrative agency, which, either individually or in the aggregate, would
have a Material Adverse Effect. Further, neither Lessee nor any Guarantor is in
default under any financial or other material agreement that, either
individually or in the aggregate, would have the same such effect.

(d) Location. All of the Equipment covered by such Lease Schedule is located
(or, if the Equipment is mobile goods, the location of the principal garage or
storage site of such Equipment is located) solely in the jurisdiction(s)
specified in such Lease Schedule.

(e) Personal Property. Under the applicable laws of each such jurisdiction, such
Equipment consists (and shall continue to consist) solely of personal property
and not fixtures. Such Equipment is removable from and is not essential to the
premises at which it is located.

(f) Financial Condition. The financial statements of Lessee and each Guarantor
(copies of which have been furnished to Lessor) have been prepared in accordance
with GAAP, and fairly present the financial condition and the results of its
operations of such person, respectively, as of the date of and for the period
covered by such statements, and since the date of such statements no event or
circumstance has occurred or exists that has resulted, or would be reasonably
likely to result, in a Material Adverse Effect.

(g) Title to Collateral. Lessee has rights in and/or power to transfer all of
the Collateral and the security interest granted to Lessor under Section 12(b)
below constitutes a valid, first priority Lien in and to all of the Collateral.

(h) Supply Contract. The Supply Contract represents an arms’ length transaction
and the purchase price for the Equipment specified therein is the amount
obtainable in an arms’ length transaction between a willing and informed buyer
and a willing and informed seller under no compulsion to sell.

5. FURTHER ASSURANCES AND OTHER COVENANTS. Lessee agrees as follows:

(a) Financial Statement Deliveries. Lessee shall with respect to itself and each
Guarantor deliver to Lessor, (1) as soon as practicable but in no event later
than 90 days after the closing of each fiscal year of such person, complete
financial statements of such person, prepared in accordance with GAAP,
unqualified and audited by nationally recognized independent certified public
accountants, and (2) as soon as practicable but in no event later than 45 days
after the close of each fiscal quarter of such person, copies of such person’s
quarterly financial report prepared in accordance with GAAP, provided, however,
that Lessee shall be deemed to have complied with the foregoing requirements in
clauses (1) and (2) with respect to Lessee and/or each Guarantor, as applicable,
if such entity files Forms 10-K and 10-Q with the Securities and Exchange
Commission that are publicly available within the time frames set forth above,
and all such financial statements (or Forms 10-Q and 10-K) shall fairly present
the financial condition and the results of operations of the respective person
as of the date of and for the period covered by such statements.

(b) Waivers, Releases and Filings. Lessee shall obtain and deliver to Lessor
and/or promptly execute or otherwise authenticate any documents, filings,
waivers (including any landlord and mortgagee waivers), releases and other
records, and will take such further action as Lessor may reasonably request in
furtherance of Lessor’s rights under any of the Lease Documents. Lessee
irrevocably authorizes Lessor to file UCCs and other similar filings and
recordings with respect to the Equipment or any Collateral. Without Lessor’s
prior written consent, Lessee agrees not to file any corrective or termination
statements or partial releases with respect to any UCCs or other similar filings
or recordings filed by Lessor in connection with any Lease.

(c) Notices. Lessee shall provide written notice to Lessor: (1) at least thirty
(30) days prior to any change in Lessee’s name or jurisdiction of organization
or form of organization; (2) promptly upon the occurrence of any Event of
Default or Default; and (3) promptly upon Lessee becoming aware of any alleged
violation of applicable law relating to the Equipment or any Lease Document.

(d) Compliance with Laws. Lessee is and will remain in full compliance with all
applicable laws, except for such failures to comply do not have a Material
Adverse Effect.

6. ACCEPTANCE UNDER LEASE. Except to the extent expressly provided otherwise in
the Lease Schedule, (a) upon delivery of Equipment to be covered by a Lease
Schedule, Lessee shall inspect and, if conforming to the condition required by
the applicable Supply Contract, accept the Equipment and execute and deliver to
Lessor the Lease Schedule covering such Equipment, and (b) the Lease Schedule
will evidence Lessee’s unconditional and irrevocable acceptance of such
Equipment for purposes of the subject Lease. However, if Lessee fails to accept
delivery of any item of the Equipment, or accepts such Equipment but fails to
satisfy any of the other conditions set forth in Section 3 above, Lessor shall
have no obligation to purchase or lease such Equipment. In such event,

 

Master Lease Agreement (RI) Rvsd 02/09

Page 2 of 16



--------------------------------------------------------------------------------

Lessor’s rights shall include the right to demand that Lessee (a) fully assume
all obligations as purchaser of such Equipment, with the effect of causing
Lessor to be released from any liability relating thereto, (b) immediately remit
to Lessor an amount sufficient to reimburse Lessor for all advance payments,
costs, taxes or other charges paid or incurred by Lessor with respect to the
Equipment (including any of such amounts paid by Lessor under the Supply
Contract or as a reimbursement to Lessee), together with interest at the Default
Rate accruing from the date or dates such amounts were paid by Lessor until
indefeasibly repaid by Lessee in full, and (c) take all other actions necessary
to accomplish such assumption.

7. DISCLAIMER; QUIET ENJOYMENT. (a) Disclaimer. THE EQUIPMENT IS LEASED UNDER
THE SUBJECT LEASE AS IS, WHERE IS. LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND
HEREBY DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS
TO THE EQUIPMENT, INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, INCLUDING, AS TO
EACH ITEM OF EQUIPMENT, ITS DESIGN, CONDITION, MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, TITLE, ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT OR LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE),
COMPLIANCE OF SUCH ITEM WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE
PROVISIONS AND SPECIFICATIONS OF ANY SUPPLY CONTRACT OR TO THE DESCRIPTION SET
FORTH IN THE RELATED LEASE SCHEDULE OR ANY OTHER LEASE DOCUMENT, OR ANY
INTERFERENCE OR INFRINGEMENT, OR ARISING FROM ANY COURSE OF DEALING OR USAGE OF
TRADE, NOR SHALL LESSOR BE LIABLE, FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES OR FOR STRICT OR ABSOLUTE LIABILITY IN TORT; AND LESSEE
HEREBY WAIVES ANY CLAIMS ARISING OUT OF ANY OF THE FOREGOING. Without limiting
the foregoing, Lessor will not be responsible to Lessee or any other person with
respect to, and Lessee agrees to bear sole responsibility for, any risk or other
matter that is the subject of Lessor’s disclaimer; and Lessor’s agreement to
enter into this Master Lease, each Lease Schedule and other Lease Document is in
reliance upon the freedom from and complete negation of liability or
responsibility for the matters so waived or disclaimed herein or covered by the
indemnity in this Master Lease. So long as no Event of Default has occurred,
Lessee may exercise Lessor’s rights, if any, under any warranty from any
Supplier with respect to Equipment. Lessee’s exercise of such rights shall be at
its sole risk, shall not result in any prejudice to Lessor, and may be exercised
only during the Lease Term with respect to the subject Equipment.

(b) Quiet Enjoyment. Lessor covenants and agrees that so long as no Event of
Default has occurred, Lessor shall not disturb or otherwise interfere with
Lessee’s possession of the Equipment. The preceding covenant is in lieu of all
warranties by Lessor, whether written, oral or implied, with respect to this
Master Lease, any Lease Schedule, the Equipment and any Lease. Any actual or
purported breach of this covenant shall not give rise to any Abatement, but
Lessee may bring a direct cause of action against Lessor for any actual damages
directly resulting from any such breach.

8. USE AND MAINTENANCE. (a) Basic Standards. Lessee shall (1) use the Equipment
solely in the continental United States and in the conduct of its business, for
the purpose for which the Equipment was designed, in a careful and proper
manner, and shall not permanently discontinue use of the Equipment; (2) operate,
maintain, service and repair the Equipment, and maintain all records and other
materials relating thereto, (A) in accordance and consistent with (i) the
Supplier’s recommendations and all maintenance and operating manuals or service
agreements, whenever furnished or entered into, including any subsequent
amendments or replacements thereof, issued by the Supplier or service provider,
(ii) the requirements of all applicable insurance policies, (iii) the Supply
Contract, so as to preserve all of Lessee’s and Lessor’s rights thereunder,
including all rights to any warranties, indemnities or other rights or remedies,
(iv) all applicable laws, and (v) the prudent practice of other similar persons
in the same business as Lessee, but in any event, to no lesser standard than
that employed by Lessee for comparable equipment owned or leased by it; and
(B) without limiting the foregoing, so as to cause all Equipment to be in good
repair and operating condition and in at least the same condition as when first
delivered to Lessee, except for ordinary wear and tear resulting despite
Lessee’s full compliance with the terms of the subject Lease; (3) provide
written notice to Lessor not more than thirty (30) days after any change of the
location of any Equipment (or the location of the principal garage of any
Equipment, to the extent that such Equipment is mobile equipment) as specified
in the related Lease Schedule; and (4) not attach or incorporate the Equipment
to or in any other property in such a manner that the Equipment may be deemed to
have become an accession to or a part of such other property.

(b) Improvements. Except as provided otherwise in this Section 8(b), Lessee
shall not make any Improvement to any Equipment unless (1) the Improvement is
readily removable without causing material damage to such Equipment and (2) the
removal of the Improvement will not cause the value, utility or remaining useful
life of such Equipment to materially decline (as compared to such value, utility
and remaining useful life immediately prior to the removal of the Improvement).
Lessee shall promptly replace any parts of the Equipment that become worn out,
lost, destroyed, damaged beyond repair or otherwise unfit for use with
Replacement Parts. Further, Lessee, at its own expense, shall promptly make all
Required Alterations. Lessee shall cause good and marketable title, which Lessee
hereby warrants to Lessor will be free and clear of all Liens to all
Non-Severable Improvements, to all Replacement Parts and to all Required
Alterations to vest in Lessor immediately upon the same becoming a part of the
Equipment, without any further action by Lessor or any other person, and all of
the same shall be deemed incorporated in the Equipment for all purposes of the
subject Lease. Without in any way limiting the generality of the first sentence
of this Section 8(b), all Improvements that are not Non-Severable Improvements,
Replacement Parts or Required Alterations shall be removed by Lessee from the
Equipment prior to the return of such Equipment under the subject Lease or such
Improvements shall also become the sole and

 

Master Lease Agreement (RI) Rvsd 02/09

Page 3 of 16



--------------------------------------------------------------------------------

absolute property of Lessor without any payment by Lessor to Lessee and Lessee
warrants good and marketable title to such Improvements shall also be vested in
Lessor free and clear of all Liens. Lessee shall repair all damage to any
Equipment caused by the removal of any Improvement so as to restore such
Equipment to the condition otherwise required under the subject Lease.

(c) Inspections. Upon forty-eight (48) hours’ notice, Lessee shall afford Lessor
and/or its designated representatives access to the premises where the Equipment
is located for the purpose of inspecting such Equipment and all applicable
maintenance or other records relating thereto at any reasonable time during
normal business hours; provided, however, if a Default or Event of Default shall
exist, no prior notice or other limitation shall apply to Lessor’s inspection
rights. Lessee shall, whenever reasonably requested by Lessor, advise Lessor of
the exact location of any and all items of Equipment.

9. INSURANCE. During the entire Lease Term with respect to Equipment and until
such Equipment is returned to or purchased from Lessor in accordance with this
Master Lease and the other Lease Documents, Lessee shall procure and maintain:
(a) All-Risk first party property insurance covering the Equipment for any
physical loss or damage to the Equipment (or any portion thereof), including
loss or damage caused, in whole or in part, by fire, water, wind, collapse,
theft, vandalism, malicious mischief, collision and other risks normally
included in extended All-Risk property coverage in an amount not less than
greater of: (1) the full replacement cost of the Equipment, and (2) the
Stipulated Loss Value of the Equipment; (b) general liability insurance written
on an “claims made” basis covering all sums Lessee and/or Lessor shall become
legally obligated to pay as damages for bodily injury, including bodily injury,
sickness, disease or death, or property damage, including loss of use, arising,
directly or indirectly, in connection with the Equipment, with a combined single
limit of not less than $1,000,000.00 per occurrence, $2,000,000.00 annual
aggregate and an excess policy of not less than $2,000,000.00; and (c) any other
coverage required pursuant to the terms of the respective Lease Schedule. Any
aggregate limits of liability under the policy or policies set forth in (b) and
(c) above shall not be less than the required per occurrence limits and shall
apply separately to loss arising in connection with the Equipment. Lessee shall
be solely liable and responsible for any self insured retention, coinsurance or
deductible, each of which shall be in form and amount as is acceptable to Lessor
in its reasonable discretion, and shall pay to Lessor an amount equal to the
shortfall to the extent Lessor’s recovery is nullified, reduced or effected by
the existence of the same. Lessee shall be solely responsible for all premiums,
including any retrospective premiums, under all required policies. To the extent
Lessee fails to maintain the required coverages, Lessor may procure, but is not
required to procure, insurance to cover its interest in the Equipment or
liability relating to the Equipment at Lessee’s expense; however, under no
circumstances shall such replacement coverages cover or protect Lessee. No
action or inaction by Lessor with respect to replacement coverage shall affect
Lessor’s obligation’s under this Section 9 or any of the Lease Documents.

The insurance policies required under this Section 9 (including all
endorsements) shall: (i) be in a form and amount reasonably satisfactory to
Lessor, and written by insurers of recognized reputation and responsibility
reasonably satisfactory to Lessor, (ii) with respect to the All-Risk property
insurance described in clause (a) of this Section 9, name Lessor as an
additional insured and Sole Loss Payee with respect to its interest in the
Equipment; (iii) with respect to the liability insurance described in clauses
(b) and, if applicable, (c) of this Section 9, name Lessor, and any other party
required in the Lease Schedule, as an additional insured, (iv) provide that the
insurance provided under the required property and liability policies is primary
and noncontributory with respect to any insurance maintained separately by
Lessor, (v) require the insurer to provide Lessor at least thirty (30) days’
prior written notice of cancellation, material change, or non-renewal of the
required policy; (vi) contain a waiver of subrogation in favor of Lessor;
(vii) contain a severability of interests provision; (viii) state that the
insurance coverage afforded Lessor shall not be invalidated by any action or
inaction of Lessee, including, but not limited to, the breach of any policy
warranty, declaration or condition. Lessee agrees that if Lessee shall change
insurers at any time during the Lease Term or within three years following the
Lease Term, Lessee shall purchase retroactive coverage from the new insurer
which shall relate back to the date of this Master Lease. Lessee agrees that it
shall obtain and maintain such other coverages, or cause adjustments to be made
to the scope, amount or other aspects of the existing coverages, promptly upon
Lessor’s request, as and when Lessor reasonably deems such additional coverages
or modifications to be appropriate in light of any changes in applicable law,
prudent industry practices, Lessee’s anticipated use of the Equipment or other
pertinent circumstances. Lessee shall provide evidence reasonably acceptable to
Lessor of its compliance with the insurance requirements set forth herein prior
to the inception of the Lease Term and not less than one business day prior to
the renewal of each required policy.

10. LOSS AND DAMAGE. (a) Risk of Loss. During the entire Lease Term with respect
to the Equipment covered by a Lease Schedule and until all of such Equipment is
returned to Lessor in accordance with the subject Lease, Lessee shall bear the
risk of the occurrence of a Casualty to Equipment and LESSEE SHALL NOT BE
RELEASED FROM ITS OBLIGATIONS UNDER THE SUBJECT LEASE IF A CASUALTY OCCURS.

(b) Casualty Notice. Lessee shall provide prompt written notice to Lessor of any
Casualty to any Equipment where the repairs or replacement costs are likely to
exceed $100,000. Each such notice must be provided together with any damage
reports provided to any governmental authority, the insurer or Supplier, and any
documents pertaining to the repair of such Casualty, including copies of work
orders, and all invoices for related charges.

(c) Casualty Cure. In the event a Casualty occurs with respect to any Equipment,
at Lessor’s option, Lessee shall promptly (1) place the Casualty Equipment in
the condition and repair required by the subject Lease, (2) replace the Casualty
Equipment with Replacement Parts in accordance with Section 8(b) above,
whereupon such Replacement Parts shall be deemed to be Equipment for

 

Master Lease Agreement (RI) Rvsd 02/09

Page 4 of 16



--------------------------------------------------------------------------------

all purposes of the subject Lease, or (3) if Lessor determines the Casualty
constitutes a Total Loss, on the Loss Payment Date, pay to Lessor (A) the Basic
Rent (or Renewal Rent, if the Total Loss occurs during a Renewal Term) due on
the Loss Payment Date, plus (B) the Stipulated Loss Value of the Casualty
Equipment as of the Loss Payment Date, plus (C) all Other Payments then due.
Upon (i) Lessee’s full satisfaction of its obligations under clause (2) of the
preceding sentence or (ii) full and indefeasible payment to Lessor of the sum
described in clause (3) of the preceding sentence, as applicable, (x) Lessee’s
obligation to pay future Basic Rent (or Renewal Rent, as applicable) shall
terminate solely with respect to the Casualty Equipment so paid for, but Lessee
shall remain liable for, and pay, all Other Payments, if any, whenever arising
connected with the Casualty Equipment and all Rent related to the remainder of
the Equipment as and when due, and (y) Lessor, without further action, shall be
deemed to have conveyed to Lessee all of Lessor’s right, title and interest in
the Casualty Equipment AS IS, WHERE IS, but subject to the requirements of any
third party insurance carrier in order to settle an insurance claim.

(d) No Lessor Duty. Lessor shall be under no duty to Lessee to pursue any claim
against any person in connection with a Total Loss or other Casualty to any
Equipment.

(e) Insurance Proceeds Credit. If Lessor receives a payment under an insurance
policy required under any Lease Document in connection with any Total Loss or
other Casualty to Equipment, and such payment is both unconditional and
indefeasible, then provided Lessee shall have complied with the applicable
provisions of this Section 10, Lessor shall either (1) if received pursuant to a
Total Loss, remit such proceeds to Lessee up to an amount equal to the amount
paid by Lessee to Lessor as the Stipulated Loss Value of the Casualty Equipment,
or credit such proceeds against any amounts owed by Lessee pursuant to
Section 10(c)(3), or (2) if received with respect to repairs or replacements
made pursuant to Section 10(c)(1) or (2), remit such proceeds to Lessee up to an
amount equal to the out-of-pocket costs of repair or replacement actually
incurred by Lessee, as established to Lessor’s reasonable satisfaction. Lessor
shall remit to Lessee the balance of any insurance proceeds under this section
10(e) in excess of the Stipulated Loss Value of the Casualty Equipment.

11. REDELIVERY. (a) Return Election. If applicable per the terms of the Lease
Documents, not less than ninety (90) days and not more than one hundred eighty
(180) days prior to the expiration of the Lease Term with respect to Equipment,
Lessee shall provide written notice to Lessor of Lessee’s intent to return such
Equipment to Lessor upon the expiration of such Lease Term. IF LESSEE FAILS TO
PROVIDE THE FOREGOING NOTICE IN A TIMELY MANNER, THE LEASE TERM WITH RESPECT TO
SUCH EQUIPMENT AUTOMATICALLY SHALL BE DEEMED TO HAVE BEEN EXTENDED, WHICH
EXTENSION SHALL CONTINUE UNTIL NINETY (90) DAYS AFTER THE DATE ON WHICH LESSEE
PROVIDES THE REQUIRED NOTICE, DURING WHICH EXTENSION PERIOD LESSEE SHALL
CONTINUE TO PAY TO LESSOR PER DIEM RENT AT THE LAST PREVAILING BASIC OR RENEWAL
RENT (AS APPLICABLE) UNDER THE APPLICABLE LEASE SCHEDULE; provided, however that
Lessor may elect to terminate such extension at any time upon ten (10) days
written notice to Lessee. During such extension period, the terms and conditions
of the subject Lease shall continue to apply; provided, however, that, for the
avoidance of doubt, during such extended period of the Lease Term, the
Stipulated Loss Value of such Equipment shall be deemed to be equal to the
Stipulated Loss Value of the Equipment determined as of the last Payment Date
during the applicable Lease Term (not taking into consideration the extension
described in this Section), and the applicable percentage factor shall be the
last percentage factor set forth in the Lease Schedule covering such Equipment.

(b) Return Conditions. If applicable per the terms of the Lease Documents, upon
the expiration or earlier cancellation or termination of the Lease Term with
respect to Equipment, Lessee shall (1) return such Equipment to Lessor or
Lessor’s designee free and clear of all Liens whatsoever, to such place(s)
within the continental United States as Lessor shall designate, (2) provide, at
Lessee’s expense, transit insurance for the redelivery period in an amount equal
to the replacement value of such Equipment and Lessor shall be named as the loss
payee on all such policies of insurance, (3) cause: (A) the Supplier’s
representative or other qualified person acceptable to Lessor to de-install such
Equipment in accordance with the Supplier’s specifications (as applicable) and
pack such Equipment properly and in accordance with the Supplier’s
recommendations (as applicable); and (B) such Equipment to be transported in a
manner consistent with the Supplier’s recommendations and practices (as
applicable); and (C) such Equipment to be in the same condition as when
delivered to Lessee under the related Lease Schedule, ordinary wear and tear
excepted and otherwise in the condition (and to comply with) the terms of the
subject Lease. Lessee shall be responsible for the cost of all repairs,
alterations, inspections, appraisals, storage charges, insurance costs,
demonstration costs and other related costs necessary to cause such Equipment to
be in full compliance with the terms of the subject Lease.

(c) Delivery of Records. If requested by Lessor, Lessee shall also promptly
deliver to Lessor all Records related to such Equipment. All manuals or other
documents delivered to Lessor that are subject to periodic revision shall be
fully up-to-date and current to the latest revision standard of any particular
manual or document. In the event any such Records are missing or incomplete,
Lessor shall have the right to cause the same to be reconstructed at Lessee’s
expense.

(d) Rent Accrual. In addition to Lessor’s other rights and remedies hereunder,
if such Equipment and the related Records are not returned in a timely fashion,
or if repairs are necessary to place any Equipment in the condition required in
this Section, Lessee shall (1) continue to pay to Lessor per diem Rent at the
last prevailing Basic Rent or the Renewal Rent (as applicable) under the
applicable Lease Schedule for the period of delay in redelivery, and/or for the
period of time reasonably necessary to accomplish such repairs, and (2) pay to
Lessor an amount equal to the aggregate cost of any such repairs, plus interest
thereon at the Default Rate. Lessor’s acceptance of such Rent on account of such
delay and/or repair does not constitute an extension or renewal of the Lease
Term with respect to such Equipment or a waiver of Lessor’s right to prompt
return of the Equipment in proper condition. Such amount shall be payable upon
the earlier of Lessor’s demand or the return of such Equipment in accordance
with the subject Lease.

 

Master Lease Agreement (RI) Rvsd 02/09

Page 5 of 16



--------------------------------------------------------------------------------

(e) Specific Performance. Without limiting any other terms or conditions of this
Master Lease, the provisions of this Section are of the essence of each Lease,
and upon application to any court of equity having jurisdiction, Lessor shall be
entitled to a decree against Lessee requiring Lessee’s specific performance of
its agreements in this Section.

12. TITLE; GRANTING CLAUSE. (a) Parties’ Intent. Lessee and Lessor intend that,
except to the extent expressly provided otherwise in the Lease Documents:
(1) each Lease constitutes a true “lease” and a “finance lease” as such terms
are defined in Article 2A of the UCC and not a sale or retention of a security
interest; and (2) Lessor is and shall remain the owner of each item of Equipment
(unless sold by Lessor pursuant to any Lease Document), and Lessee shall not
acquire any right, title or interest in or to such Equipment except the right to
possess and use it in accordance with the terms of the related Lease.

(b) Collateral Grant. To secure the prompt payment and performance when due of
all of Lessee’s obligations under a subject Lease, including its obligation to
pay Rent when due, Lessee hereby collaterally assigns, grants, and conveys to
Lessor, a first priority security interest in and Lien on all of Lessee’s right,
title and interest in and to all of the Collateral related to the subject Lease.

(c) Secured Party Remedies. If contrary to the parties’ intentions a court
determines that any Lease is not a “true lease,” Lessee agrees that: (1) with
respect to the Equipment covered by such Lease, in addition to all of the other
rights and remedies available to Lessor under the subject Lease upon the
occurrence of an Event of Default, Lessor shall have all of the rights and
remedies of a first priority secured party under the UCC; and (2) any obligation
to pay Interim Rent, Basic Rent, Renewal Rent or any Other Payment, to the
extent constituting the payment of interest, shall be at an interest rate that
is equal to the lesser of the maximum lawful rate permitted by applicable law or
the effective interest rate used by Lessor in calculating such amounts.

13. GENERAL INDEMNITY. Lessee shall indemnify, defend and keep harmless Lessor
and each Assignee, and their respective affiliates, and each of the directors,
officers, employees and agents of the foregoing (each, an “Indemnitee”), from
and against any and all Claims, by paying, on a net after-tax basis, or
otherwise discharging such Claims, when and as such Claims shall become due;
provided, however, that, notwithstanding the foregoing, Lessee shall have no
obligation hereunder to indemnify, defend or keep harmless any Indemnitee for
any Claim to the extent the Claim directly and proximately results from the
actual, but not imputed, gross negligence or willful misconduct of such
Indemnitee. If any Claim is made against Lessee or an Indemnitee, the party
receiving notice of such Claim shall promptly notify the other, but the failure
of the party receiving notice to so notify the other shall not relieve Lessee of
any obligation hereunder.

14. FEES AND TAXES. Lessee agrees to:

(a) Filings, Payments. (1) (A) Promptly notify Lessor and provide it with all
information required in order for Lessor to timely file all declarations,
returns, inventories, or other documentation with respect to any personal
property taxes (or any other taxes in the nature of or imposed in lieu of
property taxes) due or to become due with respect to Equipment, or, (B) if
requested by Lessor in writing and permitted by applicable law, timely file in
Lessee’s own name or on Lessor’s behalf, directly with all appropriate taxing
authorities all such declarations, returns, inventories and other documentation
and concurrently provide to Lessor copies of all such filings, and (2) (A) pay
to Lessor, immediately upon receipt of invoice, an amount equal to all such
taxes assessed, billed or otherwise payable with respect to the Equipment, or,
(B) if requested by Lessor in writing and permitted by applicable law, pay on or
before the date when due all such taxes assessed, billed or otherwise payable
with respect to the Equipment directly to the appropriate taxing authorities and
concurrently provide to Lessor evidence of such payment;

(b) Indemnity for Non-income Taxes. (1) Pay when due as requested by Lessor, and
(2) defend and indemnify Lessor on a net after-tax basis against liability for
all license and/or registration fees, assessments, and sales, use, property,
excise, privilege, franchise, value added and other taxes or other charges or
fees, including any electronic waste or recycling taxes, fees or other charges,
now or hereafter imposed by a governmental authority with respect to any
Equipment or with respect to the manufacture, shipment, purchase, ownership,
delivery, installation, leasing, operation, possession, use, return, or other
disposition thereof or the Rent under any Lease (other than taxes on or measured
solely by the net income of Lessor); and

(c) Indemnity for Penalties and Similar Charges. Indemnify Lessor against any
penalties, charges, interest or costs imposed with respect to any items referred
to in clauses (a) and (b) above (each of the items referred to in clauses (a),
(b), and (c) of this sentence is referred to herein as an “Imposition”). Any
Imposition that is not paid when due and which is paid by Lessor shall, at
Lessor’s option, become immediately due from Lessee to Lessor and, until paid,
shall accrue interest at the Default Rate.

15. INCOME TAX INDEMNITY. (a) Representations. Lessee represents and warrants
that: (1) it believes that it is reasonable to estimate that the useful life of
the Equipment covered by a Lease Schedule exceeds the Lease Term for such
Equipment plus all Renewal Terms for which the Renewal Rent is fixed in the
Lease Schedule by the greater of one year or 20% of such estimated useful life,
and that said Equipment will have a value at the end of the Lease Term,
including any Renewal Terms for which the Renewal Rent is fixed in the Lease
Schedule, of at least 20% of the Acquisition Cost of the Equipment, without
including in such value any increase or decrease for inflation or deflation
during the Lease Term; and (2) all of the Equipment is, and will be used by
Lessee so as to remain, property eligible for the MACRS Deductions.

(b) Indemnity. If (1) Lessor in computing its taxable income or liability for
tax, shall lose, or shall not have, or shall lose the right to claim or there
shall be disallowed or recaptured for Federal and/or state income tax purposes,
in whole or in part, the benefit of MACRS Deductions, or (2) Lessor shall become
liable for additional tax as a result of Lessee having added an attachment or
made an

 

Master Lease Agreement (RI) Rvsd 02/09

Page 6 of 16



--------------------------------------------------------------------------------

alteration to the Equipment, including any such attachment or alteration which
would increase the productivity or capability of the Equipment so as to violate
the provisions of Rev. Proc. 2001-28, 2001-1 C.B. 1156 (as it may hereafter be
modified or superseded) (each case described in clauses (1) and (2), a “Loss”),
then Lessee shall pay Lessor the Tax Indemnification Payment as additional Rent
and Lessor shall revise the Lease Schedule (and any other Lease Documents, as
appropriate) to reflect the Loss. As used in this Section 15, “Lessor” shall be
deemed to include the consolidated Federal taxpayer group of which Lessor is a
member.

(c) Date of Loss. Lessee shall pay to Lessor the Tax Indemnification Payment
within thirty (30) days following Lessor’s notice to Lessee of the occurrence of
a Loss. For these purposes, a Loss shall occur upon the earliest of: (1) the
happening of any event (such as disposition or change in use of any item of the
Equipment) that will cause such Loss, (2) the payment by Lessor to the Internal
Revenue Service or state taxing authority of the tax increase (including an
increase in estimated taxes) resulting from such Loss; (3) the date on which the
Loss is realized by Lessor; or (4) the adjustment of the tax return of Lessor to
reflect such Loss.

16. DEFAULT. Each of the following events or occurrences shall constitute an
“Event of Default” under the respective Lease:

(a) Rental Failure. Lessee shall fail to pay any Rent under the Lease when due
and payable and such failure continues for a period of 10 calendar days;

(b) Insurance Failure. Lessee shall fail to obtain, maintain and comply with all
of the insurance coverages required under such Lease;

(c) Unpermitted Liens, Assignments, Subleases. Lessee shall make or permit any
Lien against, or assignment, sublease or other transfer of, such Lease, the
related Lease Documents, the related Equipment or any interest in any of the
foregoing;

(d) Other Indebtedness Defaults. With respect to Lessee and each Guarantor, any
default or an event of default (however defined) shall have occurred under
(1) any loan or lease from, or guaranty or other financing obligation to, Lessor
or any of its affiliates, or (2) any other loan or lease, in each case under
this clause (2), in excess of $500,000.00, from, or guaranty or other financing
obligation to, any person not affiliated with Lessor, and in each such case the
applicable grace period for curing such default or event of default shall have
expired;

(e) Misrepresentations. Any representation or warranty of Lessee or any
Guarantor made in any Lease Document related to such Lease or any other writing
or certificate furnished by or on behalf of Lessee pursuant to any such Lease
Document is or shall be incorrect or incomplete when made in any material
respect;

(f) Insolvency. The commencement of any bankruptcy, insolvency, receivership or
similar proceeding by or against Lessee or any Guarantor or any of its or their
properties or business (unless, if involuntary, the proceeding is dismissed
within sixty (60) days of the filing thereof) or the rejection of the Lease or
any related Lease Document in any such proceeding;

(g) Repudiation of Guaranty. Any Guarantor fails to perform or repudiates any of
its obligations under any guaranty of the obligations of Lessee under such
Lease;

(h) Ineffectiveness of Lease Documents. (1) Any Lease Document related to the
Lease or any Lien granted thereunder shall (except in accordance with its
terms), in whole or in part, terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of Lessee, or (2) Lessee,
Guarantor or any other party thereto (other than Lessor) shall, directly or
indirectly, contest in any manner the effectiveness, validity, binding nature or
enforceability of any such Lease Document or any Lien granted thereunder, or
(3) any Lien securing (or required to secure) any of Lessee’s obligations under
the Lease shall, in whole or in part, cease or fail to be a first priority
perfected Lien;

(i) [INTENTIONALLY OMITTED];

j) Merger. Lessee or any Guarantor shall enter into any transaction of merger or
consolidation unless prior to the consummation of such transaction, (1) Lessee
obtains from Lessor written confirmation that Lessor, after giving effect to the
transaction, is satisfied as to the surviving entities’ creditworthiness and
conformance to the other criteria then used by Lessor when approving similar
transactions, and (2) the surviving entity (A) is organized and existing under
the laws of the United States or any state thereof, and (B) if Lessee shall not
be the entity surviving such transaction, the surviving entity executes and
delivers to Lessor (i) an agreement satisfactory to Lessor pursuant to which
such entity assumes and agrees to be fully liable for all of Lessee’s
obligations under the Lease, and (ii) any and all other documents, agreements,
instruments, certificates, opinions and filings reasonably requested by Lessor),
provided Lessee may at any time merge with a subsidiary if it is the surviving
entity;

(k) Dissolution. Lessee or any Guarantor (1) ceases to do business as a going
concern, liquidates, dissolves or otherwise terminates its existence or
(2) sells, transfers or otherwise disposes of all or substantially all of its
assets or property;

(l) Breach of Other Covenants. Lessee fails to perform or observe any other
covenant, condition or agreement to be performed or observed by it under any
Lease Document related to the Lease that is not otherwise addressed in this
Section 16, and such failure continues unremedied for a period of 30 days after
Lessee first becomes aware of such failure (but such cure period shall not be
applicable unless the breach is curable by practical means within the cure
period); and

(m) [INTENTIONALLY OMITTED]

 

Master Lease Agreement (RI) Rvsd 02/09

Page 7 of 16



--------------------------------------------------------------------------------

17. REMEDIES. (a) Non-Exclusive Remedies. If an Event of Default occurs with
respect to any Lease, Lessor (or Assignee, if applicable) may (in its sole
discretion) exercise any one or more of the following remedies with respect to
such Lease and any or all Lease Schedules, other Lease Documents and Equipment
related thereto: (1) proceed at law or in equity, to enforce specifically
Lessee’s performance or to recover damages; (2) declare the Lease in default,
and cancel any or all related Lease Schedules or otherwise terminate Lessee’s
right to possess and use the related Equipment and Lessee’s other rights, but
not its obligations, connected therewith and Lessee shall immediately assemble,
make available and, if Lessor requests, return the Equipment, or so much thereof
as is requested by Lessor, to Lessor in accordance with the terms of the related
Lease Documents; (3) enter any premises where any item of such Equipment is
located and take immediate possession of and remove (or disable in place) such
item (and/or any unattached parts) by self-help, summary proceedings or
otherwise, all without liability; (4) use Lessee’s premises for a period not to
exceed 180 days for storage of, and to show for sale or re-lease, such Equipment
without charge therefor or liability in connection therewith; (5) sell, re-lease
or otherwise dispose of any or all of the Equipment, whether or not in Lessor’s
possession, at public or private sale, with or without notice to Lessee, and
apply or retain the net proceeds of such disposition, with Lessee remaining
liable for any deficiency and with any excess being retained by Lessor;
(6) enforce any or all of the preceding remedies with respect to any related
Collateral, and apply any deposit or other cash collateral, or any proceeds of
any such Collateral, at any time to reduce any amounts due Lessor; (7) demand
and recover from Lessee (A) all accrued and unpaid Rent as of the date of the
Event of Default, plus (B) as liquidated damages for loss of a bargain and not
as a penalty, and in lieu of any further payments of Basic Rent or Renewal Rent
(as applicable), the Stipulated Loss Value of the Equipment as of the date of
the Event of Default (as if all of the Equipment constituted Casualty Equipment
on such date and, subject to the following proviso, such date constituted the
Loss Payment Date in connection therewith, provided, however, that if the Event
of Default does not occur on a Payment Date, the Stipulated Loss Value of the
Equipment shall be pro rated on a per diem basis between the Stipulated Loss
Value of the Equipment as of the two Payment Dates closest in time to the date
of the Event of Default if the Event of Default does not occur on a Payment
Date), plus (C) all Enforcement Costs incurred by or on behalf of Lessor, if
any, plus (D) interest at the Default Rate on the total of the foregoing for the
period from the date of the Event of Default until fully and indefeasibly paid
to Lessor (collectively, “Liquidated Damages”); and (8) exercise any and all
other remedies allowed by applicable law, including the UCC.

(b) Title Transfer to Lessee. If Lessor demands Liquidated Damages from Lessee,
upon full and indefeasible payment thereof to Lessor, all of Lessor’s right,
title and interest in and to the subject Equipment shall, without further
action, be deemed to have been conveyed to Lessee on an AS IS, WHERE IS basis,
and Lessee thereafter shall be liable as the owner of such Equipment for any
costs of dismantling and removing the Equipment and any claims, including under
applicable environmental laws, with respect to the Equipment. Further, if any
Lease Schedule is cancelled or otherwise terminated upon the occurrence of an
Event of Default, Lessor, in its sole discretion based on then existing
circumstances, may elect to abandon all or any of the related Equipment in place
whereupon all of Lessor’s right, title and interest in and to such Equipment
shall, without further action, be deemed to have been conveyed to Lessee on an
AS IS, WHERE IS basis, and Lessee thereafter shall be liable as the owner of the
Equipment for any costs of dismantling and removing the Equipment and any
claims, including under applicable environmental laws, with respect to the
Equipment.

(c) Enforcement Costs. If an Event of Default occurs with respect to a Lease,
Lessee shall also be liable to Lessor for all Enforcement Costs.

(d) Cumulative Remedies. No right or remedy is exclusive and each may be used
successively and cumulatively. Any failure to exercise the rights granted
hereunder upon any Default or Event of Default shall not constitute a waiver of
any such right. The execution of a Lease Schedule or any other Lease Document
shall not constitute a waiver by Lessor of any pre-existing Default or Event of
Default. A cancellation or termination of any Lease or any Lease Schedule shall
occur only upon written notice by Lessor to Lessee. Interest at the Default Rate
shall accrue on all amounts payable under this Section for as long as such
amounts remain outstanding, and shall be paid by Lessee upon demand. With
respect to any disposition of any Equipment or Collateral pursuant to this
Section, (1) Lessor shall have no obligation, subject to the requirements of
commercial reasonableness, to clean-up or otherwise prepare the same for
disposition, (2) Lessor may comply with any applicable law in connection with
any such disposition, and any actions taken in connection therewith shall not be
deemed to have adversely affected the commercial reasonableness of any
disposition thereof, (3) Lessor may disclaim any title or other warranties in
connection with any such disposition, and (4) Lessee shall remain responsible
for any deficiency remaining after Lessor’s exercise of its remedies and
application of any funds or credits against Lessee’s obligations under any
Lease, and Lessor shall retain any excess after such application.

18. ASSIGNMENT. (a) Lessee. LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER OR
ENCUMBER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY LEASE OR ANY
LEASE SCHEDULE OR OTHER LEASE DOCUMENT, OR ITS INTEREST IN ANY EQUIPMENT OR ANY
COLLATERAL, SUBLET ANY EQUIPMENT OR OTHERWISE PERMIT THE EQUIPMENT TO BE
OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE POSSESSION OF, ANYONE BUT
LESSEE. Without limiting the foregoing, (1) Lessee may not attempt to dispose of
any of the Equipment, and (2) Lessee shall (A) maintain the Equipment free from
all Liens, (B) notify Lessor immediately upon receipt of notice of any Lien
affecting the Equipment, and (C) defend Lessor’s title to the Equipment. No
disposition referred to in this Section shall relieve Lessee of its obligations,
and Lessee shall remain primarily liable under each Lease, each Lease Schedule
and all of the other Lease Documents.

 

Master Lease Agreement (RI) Rvsd 02/09

Page 8 of 16



--------------------------------------------------------------------------------

(b) Lessor. Lessor may at any time with or without notice to Lessee grant a
security interest in, sell, assign, delegate or otherwise transfer (any of the
foregoing, an “Assignment”) all or any part of its interest in the Equipment,
any Lease or any Lease Schedule and any related Lease Documents or any Rent
thereunder, or the right to enter into any Lease Schedule, and Lessee shall
perform all of its obligations thereunder, to the extent so transferred, for the
benefit of the Assignee. Lessee agrees not to assert against any Assignee any
Abatement (without limiting the provisions of Section 2) or Claim that Lessee
may have against Lessor, and Assignee shall not be bound by, or otherwise
required to perform any of Lessor’s obligations, unless expressly assumed by
such Assignee. Lessor shall be relieved of any such assumed obligations. If so
directed in writing, Lessee shall pay all Rent and all other sums that become
due under an assigned Lease, Lease Schedule and/or other Lease Document,
directly to the Assignee or any other party designated in writing by Lessor or
such Assignee. Lessee acknowledges that Lessor’s right to enter into an
Assignment is essential to Lessor and, accordingly, waives any restrictions
under applicable law, if any, with respect to an Assignment and any related
remedies. Upon the request of Lessor or any Assignee, Lessee also agrees (1) to
promptly execute and deliver to Lessor or to such Assignee an acknowledgment of
the Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (2) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment.

(c) Subject always to the foregoing, this Master Lease and each Lease Schedule
and other Lease Document shall inure to the benefit of, and are binding upon,
Lessee’s and Lessor’s respective successors and assigns.

19. [INTENTIONALLY OMITTED]

20. MISCELLANEOUS. (a) Integration: Amendments. This Master Lease, each Lease
Schedule, and all other Lease Documents constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and thereof and shall
not be amended or modified in any manner except by a document in writing
executed by the parties to the primary Lease Document.

(b) Unenforceable Provisions. Any provision of this Master Lease or any other
Lease Document that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

(c) Survival. The representations, warranties and agreements of Lessee under the
Lease Documents shall be deemed to be continuing and to survive the execution
and delivery of this Master Lease, each Lease Schedule and each other Lease
Document. With respect to each Lease Schedule, the obligations of Lessee under
Sections 13, 14 and 15 hereof, together with any of Lessee’s obligations under
the other provisions of this Master Lease (as incorporated therein) which have
accrued but not been fully satisfied, performed or complied with prior to the
expiration or earlier cancellation or termination of such Lease Schedule, shall
survive the expiration or earlier cancellation or termination thereof.

(d) Expenses: Substitute Performance. All of Lessee’s obligations hereunder and
under each Lease shall be performed at Lessee’s sole expense. Lessee shall
reimburse Lessor promptly upon demand for all expenses incurred by Lessor in
connection with the administration and enforcement of each Lease and the related
Lease Documents including (1) any action taken by Lessor at Lessee’s request, or
in connection with any option exercised by Lessee under the Lease Documents,
(2) the filing of UCCs, recording of documents and instruments in real property
records and other filings and recordings in connection with Lessor’s rights and
interests in and to Equipment and Collateral, (3) any Enforcement Costs not
recovered pursuant to Section 17, (4) all inspections, and (5) all lien search
reports (and copies of filings) requested by Lessor. If Lessee fails to perform
any of its obligations under any Lease Document, Lessor shall have the right,
but shall not be obligated, to effect such performance, and Lessee shall
reimburse Lessor, upon demand, for all expenses incurred by Lessor in connection
with such performance. Lessor’s effecting such compliance shall not be a waiver
of Lessee’s breach. All amounts payable under this Section, if not paid when
due, shall be paid to Lessor together with interest thereon at the Default Rate.
In addition to the foregoing, each time Lessee and Lessor enter into a Lease
Schedule, Lessee shall pay to Lessor a fee (in each case, the “Documentation
Fee” in the amount of (i) $500 if the Acquisition Cost for the Equipment covered
by the Lease Schedule is $2,500,000 or more or (ii) $250 if the Acquisition Cost
for the Equipment covered by the Lease Schedule is less than $2,500,000;
provided that in the case of a Lease Schedule that is designated a “Lease
Schedule (Lease Line)”, the above-referenced fees will be imposed based on the
amount of each Leasing Record.

(e) Power of Attorney. Lessee irrevocably appoints Lessor as Lessee’s
attorney-in-fact (which power shall be deemed coupled with an interest) to
execute, endorse and deliver any documents and checks or drafts relating to or
received in payment for any loss or damage under the policies of insurance
required by the Lease Documents, but only to the extent that the same relates to
the subject Equipment.

(f) Jury Trial Waiver. LESSOR AND LESSEE HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH LESSEE AND/OR LESSOR MAY BE PARTIES ARISING OUT OF
OR IN ANY WAY PERTAINING TO THIS MASTER LEASE, ANY LEASE SCHEDULE, ANY OTHER
LEASE DOCUMENTS, ANY LEASE OR ANY EQUIPMENT.

(g) Notices. All notices (excluding billings and communications in the ordinary
course of business) hereunder shall be in writing, personally delivered,
delivered by overnight courier service, sent by facsimile transmission (with
confirmation of receipt), or sent by certified mail, return receipt requested,
addressed to the party to which it is directed at its respective address stated
below the

 

Master Lease Agreement (RI) Rvsd 02/09

Page 9 of 16



--------------------------------------------------------------------------------

signature of such party or at such other address as such party shall from time
to time designate in writing to the other party; and shall be effective from the
date of receipt.

(h) Governing Law; Jurisdiction. No Lease Schedule shall be effective unless and
until accepted by execution by an officer of Lessor at the address set forth
below the signature of Lessor hereto. THIS MASTER LEASE AND ALL OF THE OTHER
LEASE DOCUMENTS, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER, SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS (WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT. The
parties agree that any action or proceeding arising out of or relating to each
Lease may be commenced in any state or Federal court located in Cook County,
Illinois, and agree that a summons and complaint commencing an action or
proceeding in any such court shall be properly served and shall confer personal
jurisdiction if served personally or by certified mail to it at the mailing
address below Lessee’s signature, or as it may provide in writing from time to
time, or as otherwise provided under the laws of the State of Illinois.

(i) Counterpart Originals. This Master Lease and all of the other Lease
Documents may be executed in counterparts. Photocopies or facsimile
transmissions of signatures shall be deemed original signatures and shall be
fully binding on the parties to the same extent as original signatures. The
transfer or possession of the “Original” of this Master Lease shall be
irrelevant to the full or collateral assignment of, or grant of security
interest in, any Lease or any Lease Schedule; provided, however, no security
interest in any Lease Schedule may be created through the transfer, possession
or control, as applicable, of any counterpart of such Lease Schedule other than
the original thereof, which shall be identified as the document or record (as
applicable) marked “Original” and all other counterparts shall be marked
“Duplicate.”

[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS.]

 

Master Lease Agreement (RI) Rvsd 02/09

Page 10 of 16



--------------------------------------------------------------------------------

The parties hereto have caused this Master Lease Agreement to be duly executed
as of the day and year first above set forth.

 

LESSOR:      LESSEE: RBS ASSET FINANCE, INC.      CYBEX INTERNATIONAL, INC. By:
 

/s/ Linda Simeone

     By:  

/s/ Arthur W. Hicks, Jr.

Name:  

Linda Simeone

     Name:  

Arthur W. Hicks, Jr.

Title:  

Vice President

     Title:  

President

  Address: 480 Jefferson Blvd        Address: 10 Trotter Drive  

 Warwick, RI 02886

      

 Medway, MA 02053

  Attention: Client Services          Facsimile: (401) 459-3171       
Facsimile:          Form of Organization: Corporation                           
  Jurisdiction of Organization: NY          Organizational No. n/a         
Federal Employer Identification No. 11-1731581

[EXECUTION PAGE OF MASTER LEASE AGREEMENT]

 

Master Lease Agreement (RI) Rvsd 02/09

Page 11 of 16



--------------------------------------------------------------------------------

LOGO [g95386ex10_1p1.jpg]

Annex A

to

Master Lease Agreement

 

 

Definitions and Rules of Construction

1. DEFINITIONS. Unless expressly provided otherwise in any Lease Document, the
following terms shall have the meaning ascribed thereto as follows when used in
each of the Lease Documents (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Abatement” is defined in Section 2 of this Master Lease.

“Acceptance Date” is defined in each respective Lease Schedule.

“Acquisition Cost” means, with respect to Equipment covered by a Lease Schedule,
the amount defined as such in the Lease Schedule.

“Addendum” means an amendment, modification or other supplement to this Master
Lease from time to time executed and delivered by Lessee and Lessor.

“Applicable Rate” means, with respect to each Payment Period, either (i) LIBOR
plus the Margin, or (ii) the Base Rate plus the Margin, whichever is applicable
in accordance with the terms of the respective Lease.

“Assignee” means the beneficiary of any Assignment, together with its successors
and assigns.

“Assignment” is defined in Section 18(b) of this Master Lease.

“Base Term” is defined in each respective Lease Schedule.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
prime or base rate of interest announced from time to time by RBS Citizens, N.A.
(or such other reference bank as Lessor may select), which rate of interest may
not, in any event, be the lowest rate of interest charged by such bank for
extensions of credit, and (b) the federal funds target rate announced from time
to time by the Federal Open Market Committee of the Federal Reserve System plus
three percent (3%). The Base Rate shall change, automatically and without
notice, upon each date that such prime, or base rate of interest or federal
funds target rate changes.

“Basic Rent” means the scheduled rental installments for Equipment that are due
for the Base Term of the related Lease Schedule.

“Casualty” means any loss, theft, confiscation, taking, unavailability, damage
or total or partial destruction of Equipment.

“Casualty Equipment” means any Equipment that suffers a Casualty.

“Claim” means all claims, losses, liabilities (including negligence, tort and
strict liability), damages, demands, judgments, settlements, suits, and all
legal proceedings and any and all costs and expenses in connection therewith
(including attorneys’ fees and expenses) that in any way relate to or arise out
of any Lease, this Master Lease, any Lease Document, the transactions
contemplated thereby or any of the Equipment, including (a) the selection,
manufacture, condition, purchase, financing, acceptance or rejection of
Equipment, (b) the ownership of Equipment, (c) the delivery, nondelivery,
installation, lease, possession, maintenance, use, condition, repair, return,
operation or disposition of any of the Equipment, (d) any patent, copyright or
trademark infringement, (e) any claim, loss, cost or expense involving alleged
damage to the environment relating to the Equipment, including investigation,
removal, cleanup and remedial costs, (f) any personal injury, wrongful death or
property damage arising under any statutory or common law or tort law theory
whatsoever, (g) any administrative process or proceeding or judicial or other
similar proceeding (including any alternative dispute resolution process and any
bankruptcy proceeding) in any way connected with any matter addressed in any of
the Lease Documents and (h) any latent or other defects in any of the Equipment
whether or not discoverable by Lessor.

“Collateral” means, with respect to each Lease, all of the following (whether
now or hereafter created or existing and including any other collateral
described in the Lease): (a) the Equipment covered by such Lease (including all
inventory, fixtures or other property comprising the Equipment), together with
all related software (embedded therein or otherwise) and all additions,
attachments, accessories and accessions thereto whether or not furnished by the
Supplier; (b) all subleases, chattel paper, accounts, security deposits, and
general intangibles relating to any of that Equipment, and any and all
substitutions, replacements or exchanges for any

 

Page 12 of 16

 

Master Lease Agreement (RI) Rvsd 02/09    7/29/2010 12:31:24 PM



--------------------------------------------------------------------------------

item of such Equipment or other collateral described in the Lease; and (c) any
and all insurance and/or other proceeds of the Equipment and/or other collateral
described in the Lease.

“Commitment” is defined in Section 1 of this Master Lease.

“Default” means any event which, with the lapse of time or the giving of notice,
or both, would constitute an Event of Default.

“Default Rate” means interest at a rate equal to the lesser of (a) LIBOR plus
5% per annum and (b) the highest rate permitted by applicable law under the
circumstances.

“Enforcement Costs” means all reasonable legal fees (including for instituting,
prosecuting or defending litigation and/or alternative dispute resolution
proceedings) and other enforcement costs and expenses incurred by reason of any
Default or Event of Default or the exercise of Lessor’s rights or remedies,
including all expenses incurred in connection with the return or other recovery
of any Equipment in accordance with the terms of the subject Lease or in placing
Equipment in the condition required thereby, or the sale, re-lease or other
disposition of Equipment (including but not limited to costs of transportation,
possession, storage, insurance, taxes, lien removal, repair, refurbishing,
advertising and brokers’ fees), and all other pre-judgment and post-judgment
enforcement related actions taken by Lessor or any actions taken by Lessor in
any bankruptcy case involving Lessee, any Guarantor, the Equipment, or any other
person.

“Equipment” means the equipment and other property described in each Lease
Schedule.

“Event of Default” is defined in Section 16 of this Master Lease.

“Fixed Rent” is defined in each applicable Lease Schedule.

“GAAP” means generally accepted accounting principles consistently applied with
past periods.

“Guarantor” means any person, if any, providing a guarantee of obligations of
Lessee under any Lease Document.

“Imposition” is defined in Section 14(c) of this Master Lease.

“Improvement” means any addition, alteration, modification or improvement to
Equipment.

“Indemnitee” is defined in Section 13 of this Master Lease.

“Interim Rent” means the rental installments for Equipment that are due for the
period from the Acceptance Date to the Lease Term Commencement Date for the
Equipment.

“Interim Term” is defined in each respective Lease Schedule.

“Late Charge” means an amount equal to five percent 5% of the unpaid Rent.

“Lease” means each separate, integrated leasing agreement formed under the Lease
Documents.

“Lease Balance” shall mean, as of any date of determination, the excess of
(a) the Acquisition Cost for all of the Equipment subject to the Lease Schedule,
over (b) the sum of all Fixed Rent actually received by Lessor prior to the date
of such determination, including as a result of payments of Basic Rent as
scheduled under the Lease, payment of the Stipulated Loss Value of Casualty
Equipment following a Total Loss of such Equipment.

“Lease Documents” means this Master Lease, each Lease Schedule, each Commitment
(if any) and all other agreements, documents, certificates, authorizations and
instruments executed in connection with this Master Lease and/or any one or more
Lease Schedules.

“Lease Schedule” means each Lease Schedule executed pursuant to this Master
Lease and incorporating by reference the terms and conditions of this Master
Lease.

“Lease Term” means the term of lease with respect to each respective item of
Equipment pursuant to the provisions of the related Lease Schedule, which shall
commence, in each case, on the Acceptance Date specified in the related Lease
Schedule and continue for the period described in that Lease Schedule.

“Lease Term Commencement Date” is defined in each respective Lease Schedule.

 

Master Lease Agreement (RI) Rvsd 02/09

Page 13 of 16



--------------------------------------------------------------------------------

“Leasing Record” means each Individual Leasing Record from time to time executed
and delivered by Lessee and Lessor pursuant to a Lease Schedule denominated as a
Lease Line.

“LIBOR” means for each Payment Period, a rate of interest equal to: (A) the
offered rate, as of the day that is two business days prior to the first day of
such Payment Period (or, if such date is not a day The Royal Bank of Scotland
plc is open for business in London, the next preceding day on which The Royal
Bank of Scotland plc is open for business in London) (as the case may be, the
“LIBO Rate Determination Date”), for deposits of U.S. Dollars in an amount
approximately equal to the Lease Balance outstanding on the first day of the
Payment Period for a period of one]month which the British Bankers’ Association
fixes as its LIBO Rate as of 11:00 a.m. London time on the LIBO Rate
Determination Date; divided by (B) a number equal to 1.0 minus the maximum
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements (including all basic, emergency, supplemental, marginal
and other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) under any regulations of the Board of
Governors of the Federal Reserve System (the “Board”) or other governmental
authority having jurisdiction with respect thereto as issued from time to time
and then applicable to assets or liabilities consisting of “Eurocurrency
Liabilities,” as currently defined in Regulation D of the Board.

“Lien” means any claim, lien, encumbrance, attachment or rights of others.

“Liquidated Damages” is defined in Section 17(a)(7) of this Master Lease.

“Loss” is defined in Section 15(b) of this Master Lease.

“Loss Payment Date” means the next Payment Date immediately following the
occurrence of a Total Loss of Equipment.

“MACRS Deductions” shall mean the deductions under Section 167 of the Internal
Revenue Code of 1986, as now or hereafter amended (the “Code”), determined in
accordance with the Modified Accelerated Cost Recovery System with respect to
the Acquisition Cost of each item of the Equipment using the accelerated method
set forth in Section 168(b)(1) or 168(b)(2) of the Code as in effect on the date
of the related Lease Schedule for property assigned to the class of property
specified in such Lease Schedule.

“Margin” is defined in each applicable Lease Schedule.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
condition (financial or otherwise), operations, performance or properties of
Lessee or any Guarantor taken as a whole, (b) a material impairment of the
ability of Lessee or any Guarantor to perform its obligations under or remain in
compliance with each Lease Schedule or any of the other Lease Documents, or
(c) a materially adverse effect on the validity or enforceability of any Lease
Document or the rights and remedies available to Lessor thereunder.

“Non-Severable Improvement” means each Improvement that cannot be removed from
the Equipment without causing material damage to, or decline in the value,
utility or remaining useful life of the Equipment (assuming the Equipment was in
the condition required by the subject Lease).

“Other Payment” means any amount payable in accordance with the terms of a Lease
that does not constitute Interim Rent, Basic Rent or Renewal Rent.

“Payment Date” is defined in each respective Lease Schedule.

“Payment Period” shall mean the period from and including the Acceptance Date
to, but excluding, the Lease Term Commencement Date, the period from and
including the Lease Term Commencement Date to, but excluding, the next
immediately succeeding Payment Date and thereafter consecutively, the period
from and including each Payment Date to, but excluding, the next immediately
succeeding Payment Date; provided, however, that the final Payment Period under
a Lease Schedule or Leasing Record, as applicable, shall end on, and include,
the last day of the Lease Term for the Equipment covered thereby.

“Records” means, with respect to the Equipment, all records of maintenance,
modifications, additions and major repairs, computerized maintenance history,
maintenance and repair manuals and all similar items.

“Renewal Rent” means the scheduled rental installments for Equipment that are
due for each Renewal Term (as defined in the related Lease Schedule), if any, of
the related Lease Schedule.

“Rent” means, collectively, Interim Rent, Basic Rent, Renewal Rent and Other
Payments.

 

Master Lease Agreement (RI) Rvsd 02/09

Page 14 of 16



--------------------------------------------------------------------------------

“Replacement Part” means a new or reconditioned replacement part that is free
and clear of all Liens and has a value, utility and remaining useful life at
least equal to the part (or parts) being replaced (assuming the part (or parts)
was in the condition required by the subject Lease).

“Required Alteration” means each alteration, addition and/or modification to
Equipment as is required from time to time to meet the requirements of
applicable law, any applicable insurance policies and/or the subject Lease.

“Rider” means an amendment, modification or other supplement to a Lease Schedule
or Leasing Record from time to time executed and delivered by Lessee and Lessor.

“Stipulated Loss Value” means the product of the Acquisition Cost of the
Casualty Equipment, times the percentage factor applicable to the Loss Payment
Date, as set forth in the Lease Schedule covering the Casualty Equipment. After
the final Payment Date of the Lease Term with respect to Equipment covered by a
Lease Schedule, the Stipulated Loss Value for such Equipment shall be determined
as of the last Payment Date during the applicable Lease Term, and the applicable
percentage factor shall be the last percentage factor set forth in the Lease
Schedule covering such Equipment.

“Supplier” means each manufacturer and/or vendor of Equipment.

“Supply Contract” means each purchase agreement, invoice, document and/or
instrument pertaining to the acquisition of Equipment.

“Tax Indemnification Payment” shall mean such amount as, after consideration of
(a) all taxes required to be paid by Lessor in respect of the receipt thereof
under the laws of any governmental or taxing authority in the United States, and
(b) the amount of any interest or penalty which may be payable by Lessor in
connection with the related Loss, shall be required to cause Lessor’s after-tax
net return (the “Net Return”) to be equal to, but no greater than, the Net
Return, computed consistently with current tax laws (and with the assumption
that Lessor is taxed at the highest marginal Federal and state tax rates) as of
the date of the respective Lease Schedule, that would have been available to
Lessor had the Loss not occurred.

“Total Loss” means, with respect to Casualty Equipment, (a) the actual or
constructive total loss of the Casualty Equipment, (b) the loss, disappearance,
theft or destruction of the Casualty Equipment, or damage thereto that is
uneconomical to repair or renders it unfit for normal use, or (c) the
condemnation, confiscation, requisition, seizure, forfeiture or other taking of
title to or use of the Casualty Equipment or the imposition of any Lien thereon
by any governmental authority.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State of Illinois or in any other applicable jurisdiction; and any
reference to an article (including Article 2A) or section thereof shall mean the
corresponding article or section (however termed) of any such applicable version
of the Uniform Commercial Code.

“UCCs” means UCC financing statements.

 

Master Lease Agreement (RI) Rvsd 02/09

Page 15 of 16



--------------------------------------------------------------------------------

2. FURTHER DEFINITIONS; RULES OF CONSTRUCTION. (a) Further Definitions. Unless
expressly provided otherwise in any Lease Document, the following terms shall
have the meaning ascribed thereto as follows when used in each of the Lease
Documents: (1) “affiliate” means, with respect to any given person, (A) each
person that directly or indirectly owns or controls, whether beneficially or as
a trustee, guardian or other fiduciary, 50% or more of the voting stock,
membership interests or similar equity interests having ordinary voting power in
the election of directors or managers of such person, (B) each person that
controls, is controlled by, or is under common control with, such person, and
(C) each of such person’s officers, directors, members, joint venturers and
partners (and, for the purposes of this definition, “control” of a person means
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise); (2) “applicable law” or “law” means any
Federal, state and local law, rule, regulation, ordinance, order, code, common
law, interpretation, judgment, directive, decree, treaty, injunction, writ,
determination, award, permit or similar norm or decision of any governmental
authority as the same may be amended, superseded or replaced from time to time;
(3) “AS IS, WHERE IS” means as is, where is, without warranty, express or
implied, with respect to any matter whatsoever; (4) “business day” means any
day, other than a Saturday, Sunday, or legal holiday for commercial banks under
the laws of the State of Illinois; (5) “governmental authority” means any
federal, state, county, municipal, regional or other governmental authority,
agency, board, body, instrumentality or court, in each case, whether domestic or
foreign; and (6) “person” means any individual, corporation, limited liability
entity, partnership, joint venture, or other legal entity or a governmental
authority. (b) Rules of Construction. The following terms when used herein or in
any other Lease Document shall be construed as follows: (1) “herein,” “hereof,”
“hereunder,” etc., means in, of, under, etc. this Master Lease or such other
Lease Document in which such term appears (and not merely in, of, under, etc.,
the section or provision where the reference occurs); (2) “including” means
including without limitation unless such term is followed by the words “and
limited to,” or similar words; and (3) “or” means at least one, but not
necessarily only one, of the alternatives enumerated. Any defined term used in
the singular preceded by “any” indicates any number of the members of the
relevant class. Any Lease Document or other agreement or instrument referred to
herein or in any other Lease Document means such agreement or instrument as
amended, modified and supplemented from time to time. Captions and headings in
the Lease Documents are for convenience of reference only and shall not affect
the interpretation of the Lease Document.

 

Master Lease Agreement (RI) Rvsd 02/09

Page 16 of 16